Title: To George Washington from Colonel Mordecai Buckner, 28 January 1777
From: Buckner, Mordecai
To: Washington, George

 

Sir
Spring field [N.J.] Jany 28th 1777

You are acquainted with my unhappy situation I was in hopes the Court ordered yesterday would have set & put an end to it one way or the other, but from the Troops Marching from this place I cannot tel when to expect it. This together with my Domestick affairs make me miserable indeed. You were well acquainted with my behaviour in the course of the last War during of which I hope I acquited my self to your satisfaction. In the present case I acknoledge I have not alltogether done so, by which means I am allready become as contempable in the Eyes of the Army as it is possible and am willing to be dismissed from the service which is all the satisfaction I am capable of making my Country & Brother Officers and which I hope is sufficient. I therefore pray your Excellency will take it into your consideration, and grant me the liberty of setling the Accts of the Regimt and retire to a distrised Famely your favour in this request will lay a singular obligation on your Excellencies Mo. obet humble Servt

Mordecai Buckner

